Examiner’s Amendment
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in via email with Brad Fritz (#63406) on January 14, 2021.  The application has been amended as follows:
1. (Currently Amended) A method of operating a mobile ITS (intelligent transport system) station containing a hybrid V2X (vehicle to everything) control system capable of supporting a first interface according to a first communication scheme and a second interface according to a second communication scheme at [[the]]a same time, wherein the first communication scheme corresponds to an IEEE 802.11-based communication scheme and wherein the second communication scheme corresponds to a 3GPP-based communication scheme, the method comprising: transmitting transmission signals of the mobile ITS station via the first interface in a first traffic state; distinguishing the first traffic state and a second traffic state based on both a traffic congestion level and whether an emergency situation occurs or not; transmitting an SCM (security credential message) among the transmission signals of the mobile ITS station via the second interface in the second traffic state when the emergency situation occurs; transmitting a signal other than the SCM among the transmission signals of the mobile ITS station via the first interface in the second traffic state, wherein the SCM corresponds to a signal related to issuance, revocation, or reactivation of an AT (authorization ticket) which is used for authorizing a message between mobile ITS stations; and transmitting a first message containing an SCM signal related to a specific expected point to a network node in consideration of an expected moving path, wherein the first message 

5. (Currently Amended) The method of claim 4, further comprising the step of defining a third traffic state distinguished from the first traffic state and the second traffic state according to the traffic congestion level and whether or not [[an]]the emergency situation occurs, wherein a V2V signal among the transmission signals of the mobile ITS station is transmitted in a manner of being distributed to the first interface and the third interface according to QoS (quality of service) of a V2X signal in the third traffic state and wherein the SCM signal among the transmission signals is transmitted via the second interface.  

8. (Currently Amended) The method of claim 1, further comprising the step of receiving a second message from a network node, wherein the second message is generated in consideration of the first message of the mobile ITS stations.  

11. (Currently Amended) A mobile ITS (intelligent transport system) station containing a hybrid V2X (vehicle to everything) control system capable of supporting a first interface according to a first communication scheme and a second interface according to a second communication scheme at [[the]]a same time, wherein the first communication scheme corresponds to an IEEE 802.11-based communication scheme and wherein the second communication scheme corresponds to a 3GPP-based communication scheme, the mobile ITS station comprising: a transceiver configured to transmit transmission signals containing an SCM (security credential message) signal of the mobile ITS station, and a processor configured to: control the transceiver to transmit the transmission signals of the mobile ITS station via the first interface in a first traffic state, control the transceiver to the SCM signal related to a specific expected point to a network node in consideration of an expected moving path, wherein the first message comprises location information of the specific expected point, time information of the mobile ITS station expected to arrive at the specific expected point, an EC (enrollment certificate) and the AT.   

15. (Currently Amended) The mobile ITS station of claim 14, wherein the processor is configured to additionally define a third traffic state distinguished from the first traffic state and the second traffic state according to the traffic congestion level and whether or not [[an]]the emergency situation occurs and wherein the processor is configured to control the transceiver to transmit a V2V signal among the transmission signals of the mobile ITS station in a manner of distributing the V2V signal to the first interface and the third interface according to QoS (quality of service) of a V2X signal in the third traffic state and transmit the SCM signal among the transmission signals via the second interface.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After conducting a complete search and consideration, claims 1-5, 8, and 10-17 are found to be allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 1 and 11.
The combination of claims specify a method and a mobile ITS (intelligent transport system) station containing a hybrid V2X (vehicle to everything) control system capable of supporting a first interface of a first IEEE 802.11-based communication scheme and a second interface according to a second 3GPP-based communication scheme at a same time comprising: transmitting signals of the mobile ITS station via the first interface in a first traffic state; distinguishing the first traffic state and a second traffic state based on both a traffic congestion level and whether an emergency situation occurs; transmitting an SCM (security credential message) among the signals of the mobile ITS station via the second interface in the second traffic state when the emergency situation occurs; transmitting a signal other than the SCM among the transmission signals of the mobile ITS station via the first interface in the second traffic state, wherein the SCM corresponds to issuance, revocation, or reactivation of an AT (authorization ticket); and transmitting a first message containing an SCM signal related to a specific expected point to a network node in consideration of an expected moving path, wherein the first message comprises location information of the specific expected point, time information of the mobile ITS station expected to arrive at the specific expected point, an EC (enrollment certificate) and the AT.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to allowed claims fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416     

/AJIT PATEL/Primary Examiner, Art Unit 2416